DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1-2, 4-8, 28-29, and 32) in the reply filed on 05/25/2022 is acknowledged.

Claim Status
Claims 3 and 11-22 are canceled. Claims 9-10, 23-27, and 30-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-2, 4-8, 28-29, and 32 have been examined on their merits.

Priority
	The instant application is a national stage entry of PCT/US2019/025010 (03/29/2019) which claims benefit to provisional application 62/650,002 (03/29/2018). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 05/25/2022 is in compliance with the provisions of 37 C.F.R. 1.97. All references cited in this IDS have been fully considered. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-8, 28, and 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and natural phenomenon without significantly more. 
The instant claims recites laws of nature and natural phenomena. These judicial exceptions (JEs) are not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained below: 

Subject Matter Eligibility Guidance
A three-step inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101, in accordance with MPEP § 2106:
Step (1). Is the claim directed to a process, machine, manufacture, or composition of matter?
Step (2A). Is the claim directed to a law of nature, natural phenomenon (product of nature), or an abstract idea?
Prong 1 – Does the claim recite a law of nature, natural phenomenon, or an abstract idea?
Product of Nature Definition
When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a "product of nature". See Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 580, 106 USPQ2d 1972, 1975 (2013); University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 758-59, 113 USPQ2d 1241, 1243 (Fed. Cir. 2014). As explained in those decisions, products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena. See Myriad Genetics, Inc., 569 U.S. at 590-91, 106 USPQ2d at 1979.
The Markedly Different Characteristics Analysis
The first step in the analysis is to select the appropriate counterpart to the nature-based product. When the nature-based product is derived from a naturally occurring thing, then the naturally occurring thing is the counterpart. See MPEP § 2106.04(c)(II)(A).
The second step in the analysis is to identify appropriate characteristics to compare. Appropriate characteristics must be possessed by the claimed product, because it is the claim that must define the invention to be patented. Cf. Roslin, 750 F.3d at 1338, 110 USPQ2d at 1673. See MPEP § 2106.04(c)(II)(B). 
The final step in the markedly different characteristics analysis is to compare the characteristics of the claimed nature-based product to its naturally occurring counterpart in its natural state, in order to determine whether the characteristics of the claimed product are markedly different. See MPEP § 2106.04(c)(II)(C).
Prong 2 – If the claim recites a judicial exception, does it recite additional elements that integrate the judicial exception into a practical application?
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field. See MPEP § 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine. See MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing. See MPEP § 2106.05(c);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. See MPEP § 2106.05(d);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP § 2106.05(e).
Step (2B). If the recited judicial exception is not integrated into a practical application, does the claim recite additional elements that amount to significantly different than the judicial exception such that they provide an inventive concept? This step includes evaluation of the same considerations under Step (2A), Prong 2, as well as two additional considerations:
Adding a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; and
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Analysis
	Step (1)(direction to a process, machine, manufacture, or composition of matter): 
	Claims 1-2, 4-8, 28 and 32 and are directed to a composition of matter, which is a statutory category.
	Therefore the answer to this step for claims 1-2, 4-8, 28 and 32 is yes.
	Step (2A): 
	Prong 1 (recitation of a law of nature, natural phenomenon, or an abstract idea): 
	Claims 1-2, 4-8, 28 and 32 are directed to a composition comprising a purified population of bacteria comprising a bacterial species which comprises a 16S rDNA sequence that is at least 97% identical to the 16S rDNA sequence set forth in any one of SEQ ID NOs: 1, 3, and 4. According to the specification, SEQ ID NOs 1, 3, and 4 correspond to Flavonifractor_SC49, which is found in IBD patients in remission and with active disease ([0080]). Therefore, the claims recite a product of nature. The closest natural counterpart is Flavonifractor bacteria found in nature. There is no evidence in the specification that demonstrates that the instantly claimed bacterial species has markedly different characteristics from naturally occurring Flavonifractor.
	Claim 6 recites “…wherein the purified population of bacteria further comprises a Clostridium leptum”. Per the specification, Clostridium leptum is similarly found in IBD patients in remission and with active diseases ([0080)]. The closest natural counterpart is Clostridium leptum found in nature. There is no evidence in the specification that demonstrates that the instantly claimed combination of bacterial species has markedly different characteristics from either microorganism found in nature.
	Claim 28 recites the addition of one or more additional agents. Additional agents (i.e. excipients) may include agents such as natural oils. There is no evidence in the specification that demonstrates that the combination of the claimed bacterial species and an agent such as a natural oil has markedly different characteristics from the judicial exception when found in nature.
	Therefore the answer to this prong for claims 1-2, 4-8, 28 and 32 is yes.
	Prong 2 (recitation of additional elements that integrate the JE into a practical application):
	Claims 1-2 and 4-5 recite additional elements which are drawn to the 16S rDNA sequence possessed by the claimed judicial exception. Since the 16S rDNA sequence is merely illustrative of the microorganism’s genetic code, these limitations do not effect a transformation or reduction of the judicial exception to a different state or thing.
	Claims 7-8 recite capabilities of the claimed judicial exception (ability to increase or decrease the level of secondary bile acids). Since these capabilities are drawn to characteristics possessed by the claimed judicial exception, these limitations do not effect a transformation or reduction of the judicial exception to a different state or thing or apply or use the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
	Claim 28 recites that the composition is a “pharmaceutical formulation”. Formulation of the composition as a “pharmaceutical” does not impart any structure on the judicial exception which would effect a transformation or reduction of the judicial exception to a different state or thing or apply or use the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. Claim 28 further recites “one or more additional agent”. There is no evidence presented in the disclosure that formulation of the composition with any “agent”, such as natural oils, would effect a transformation or reduction of the judicial exception to a different state or thing or apply or use the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
	 Claim 32 recites that the composition is a “dose unit”. Applicant does not provide a definition for “dose unit” which is therefore being interpreted to mean a pill, capsule or any other pharmaceutical formulation which comprises a single dose of the purified population of bacteria. Under this interpretation, a “dose unit” may include applications such as a composition comprising the bacterial species in water (i.e. a liquid dose) or formulation of the purified population of bacteria in a capsule. Therefore, this limitation does not effect a transformation or reduction of the judicial exception to a different state or thing or apply or use the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
	Therefore the answer to this prong for claims 1-2, 4-8, 28, and 32 is no.
	Step (2B)(recitation of additional elements that amount to significantly different than the JE such that they provide an inventive concept): 
	Claims 1-2, 4-8, and 28 do not have additional elements which amount to significantly more than the judicial exception.
	Claims 28 and 32 recite that the composition is a “pharmaceutical composition” or “dose unit”, respectively. The formulation of bacteria as a pharmaceutical composition or in pills, capsules, patches, or liquid doses is merely activity which is well-understood, routine, and conventional in the field. See, for example, Neville et al. (WO 2017/182796 A1) which teaches therapeutic compositions (i.e. pharmaceutical compositions) comprising Flavonifractor plautii (p. 11, lines 31-36; p. 17, lines 6-11; p. 19, lines 1-11; claims 1, 3, 63) in forms for oral administration which may include preparation of capsules and tablets which is “well-known in the art” (p. 40, lines 18-26).
	Therefore, the answer to step (2B) for claims 1-2, 4-8, 28, and 32 is no.
Conclusion
Claims 1-2, 4-8, 28, and 32 are directed to a judicial exception and do not qualify as eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7-8, 28-29, and 32 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Neville et al. (WO 2017/182796 A1). 
	Neville et al. (hereinafter Neville) provides therapeutic compositions comprising at least one bacterium from a list of bacterial species which have been identified and disclosed as useful for the treatment of dysbiosis of the gastrointestinal tract (abstract; Table 1). Neville describes the acquisition and identification of bacteriotherapy candidates from healthy adult donors including targeted culturing with preferential selection to bacteria displaying specific phenotypes and isolating bacterial species specifically associated with resolving gastrointestinal dysbiosis by comparing the microbiota of individuals before and after fecal microbiota transplants (p. 42, line 27 through p. 43, line 2). Neville specifically teaches that Flavonifractor plautii has been identified as a bacteriotherapy candidate, is a member of the Human Microbiome Project’s “Most Wanted List”, has a high (>0.001%) average abundance, has a reduced average abundance in gastrointestinal dysbiosis, is a spore-forming bacteria, is able to inhibit pathogenic microorganisms, and co-occurs with inhibitors of pathogenic microorganisms (Table 1, p. 59).
	Regarding claims 1-2, 4-5, and 32, Neville teaches a therapeutic composition comprising at least one isolated bacterium and a pharmaceutically acceptable excipient, wherein the bacterium comprises a gene encoding a 16S rRNA and said gene comprises a sequence with 100% sequence identity to SEQ ID NO: 2 (Flavonifractor plautii)(p. 11, lines 31-36; p. 17, lines 6-11; p. 19, lines 1-11; claims 1, 3, 63). A BLAST alignment of applicant’s SEQ ID NO: 1 reveals a 100% identity with SEQ ID NO: 2 of Neville (see attached “NCBI_Blast.pdf”). 
It is therefore considered that Neville teaches a composition comprising a purified population of bacteria, wherein the purified population of bacteria comprises a bacterial species which comprises a 16S rDNA sequence that is at least 97% (claim 1), 98% (claim 2), 99% (claim 4), and 100% (claim 5) identical to SEQ ID NO: 1.
With respect to “dose unit” in the preamble of claim 32, Neville teaches that the therapeutic composition may be for oral administration and when in a form for oral administration it may be a capsule or tablet (p. 40, lines 18-26). As discussed above, Applicant does not provide a definition for “dose unit” which is therefore being interpreted to mean a pill, capsule or any other pharmaceutical formulation which comprises a single dose of the purified population of bacteria. It is therefore considered that Neville’s “capsule” and “tablet” read on the claimed dose unit under this interpretation.
Thus, claims 1-2, 4-5, and 32 are considered to be anticipated by Neville.
Regarding claims 7 and 8, as discussed above, Neville teaches the composition of claim 1. The instant claims are drawn to characteristics of the composition of claim 1 (i.e. their “capability”). The recited capabilities do not impart a particular structure on the claimed composition. Since the composition of claim 1 requires only 97% identity to the 16S rDNA sequence set forth in any of SEQ ID NOs: 1, 3, and 4 and, as discussed above, Neville’s Flavonifractor plautii (SEQ ID NO: 2) has 100% identity to applicant’s SEQ ID NO: 1, and is therefore inherently capable of the claimed characteristics. The discovery of a new property (such as the capability to increase or decrease the levels of a secondary bile acid) does not make the claimed composition patentably new and similarly there is no requirement that the properties were recognized at the time of invention. See MPEP 2112(I) and (II).
	Regarding claim 28, as discussed above, Neville teaches the composition of claim 1. Neville teaches that the composition is a “therapeutic composition” (p. 11, lines 31-36; p. 17, lines 6-11; p. 19, lines 1-11; claims 1, 3, 63) and the therapeutic composition may be in the form of a capsule or tablet (p. 40, lines 18-26). These teachings are considered to read on applicant’s “pharmaceutical formulation”. Neville further describes that the therapeutic composition may optionally contain a prebiotic (p. 35, lines 13-17; p. 39, lines 30-31; claim 94) which meets applicant’s “one or more additional agent” (supported by applicant’s specification, [0134]).
	Regarding claim 29, as discussed above, Neville teaches the composition of claim 1. Neville teaches that the therapeutic composition may be for oral administration and when in a form for oral administration it may be a capsule or tablet. Neville teaches that the capsule or tablet may be “enteric-coated” (p. 40, lines 18-26). 
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-8, 28-29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Neville et al. (WO 2017/182796 A1) in view of Berry et al. (US 2016/0143962 A1).
	The teachings of Neville are set forth above and applied herein. Neville is found to render claims 1-2, 4-5, 7-8, 28-29, and 32 obvious.
	Regarding claim 6, as discussed above, Neville teaches the composition of claim 1. Neville specifically teaches a composition comprising a purified population of bacteria having 100% identity to the 16S rDNA sequence set forth in SEQ ID NO: 1. 
	Neville does not teach that this purified population of bacteria further comprises Clostridium leptum.
	Berry et al. (hereinafter Berry) provides pharmaceutical compositions comprising microorganisms of the order Clostridiales and their use to treat or prevent disorders of the local or systemic microbiome (abstract; claim 1). Specifically, Berry teaches the use of Clostridium leptum and its ability to decrease pro-inflammatory cytokines and increase anti-inflammatory cytokines (Figures 12A and 12B). Berry teaches that in one embodiment, Clostridium leptum is used to treat or prevent disorders of the local or systemic microbiome and in another, Flavonifractor plautii is used (p. 17, left col., lines 56-59 and right col., lines 59-61). Finally, Berry teaches that the pharmaceutical composition may contain one or more types of bacteria, including bacterial strains of the same species or of different species ([0194]). 
Neville and Berry teach needs in the art for combinations of bacteria which can be used to treat dysbiosis (Neville, p. 2, lines 30-31 and p. 3, lines 17-20) and for compositions used in the treatment of inflammatory diseases (Berry, [0003]).
Since Neville teaches that a composition comprising a bacterial species (Flavonifractor plautii) having 100% identity to the 16S rDNA sequence set forth in applicant’s SEQ ID NO: 1 is useful for treatment of dysbiosis of the gastrointestinal tract and Berry teaches Flavonifractor plautii and Clostridium leptum are useful for treating inflammatory gastrointestinal diseases and more than one type of bacteria can be used for this purpose, it would have been obvious to persons having ordinary skill in the art to combine the two microorganisms to arrive at the presently claimed composition. It is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in the prior art. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP 2144.06(I).  
Thus, claim 6 is considered to be obvious over Neville in view of Berry.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 53 of copending Application No. 17/058,351. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 53 of copending application 17/058,351 is drawn to a composition comprising a purified bacterial population which comprises one or more bacteria having a 16S rDNA sequence that is at least 97% identical to 16s rDNA sequences set forth in a list including SEQ ID NO: 181 (see last line of amended claim set filed 06/22/2021). SEQ ID NO: 181 of ‘351 shares greater than 98% identity with the instant claimed SEQ ID NOs: 1, 3, and 4 (see pages 3, 17-20, 49, 63-66, 95, and 116-118 of attached ABSS_Search.pdf) and therefore overlaps in scope with instant claims 1 and 2.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                         




/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651